Exhibit 10
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

         
UNITED STATES OF AMERICA,
  :    
 
  :   Crim. No.                     
Plaintiff,
  :    
 
  :    
 
  :    
     v.
  :    
 
  :    
WILLBROS GROUP, INC., and
  :   DEFERRED PROSECUTION
WILLBROS INTERNATIONAL, INC.,
  :   AGREEMENT
 
  :    
Defendants.
  :    
 
  :              

     Defendants Willbros Group, Inc. (“WGI”) and its wholly-owned subsidiary,
Willbros International, Inc. (“WII”), Panama corporations, by their undersigned
attorneys, pursuant to authority granted by WGI’s Board of Directors, and the
United States Department of Justice, Criminal Division, Fraud Section (the
“Department of Justice” or “the Department”) enter into this Deferred
Prosecution Agreement (“the Agreement”), which shall apply to WGI, WII, and all
of the affiliates and subsidiaries under their direction and control. The terms
and conditions of this Agreement are as follows:
Criminal Information and Acceptance of Responsibility
     1. WGI and WII accept and acknowledge that the United States will file a
criminal Information in the United States District Court for the Southern
District of Texas charging WGI and WII with conspiracy to commit offenses
against the United





--------------------------------------------------------------------------------



 



States, in violation of 18 U.S.C. § 371, that is, to violate the anti-bribery
provisions of the Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, 15
U.S.C. §§ 78dd-1, et seq., and the books and records provisions of the FCPA, 15
U.S.C. §§ 78m(b)(2)(A), 78m(b)(5) and 78ff(a) (Count One); payment of bribes, in
violation of the FCPA, 15 U.S.C. §§ 78dd-1 and 78dd-2 and 18 U.S.C. § 2 (Counts
Two and Three); and falsification of books, records and accounts, in violation
of 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5) and 78ff(a) (Counts Four through Six).
In so doing, WGI and WII knowingly waive their right to indictment on these
charges, as well as all rights to a speedy trial pursuant to the Sixth Amendment
to the United States Constitution, Title 18, United States Code § 3161, Federal
Rule of Criminal Procedure 48(b), and all applicable Local Rules of the United
States District Court for the Southern District of Texas for the period during
which this Agreement is in effect.

2



--------------------------------------------------------------------------------



 



     2. WGI and WII admit, accept and acknowledge that they are responsible for
the acts of their officers, employees and agents, as set forth in the Statement
of Facts attached hereto as “Attachment A,” and incorporated by reference into
this Agreement, and that the facts described in Attachment A are true and
accurate. Should the Department initiate the prosecution that is deferred by
this Agreement, WGI and WII agree that they will neither contest the
admissibility of, nor contradict, in any such proceeding, the Statement of
Facts.
Term of the Agreement
     3. This Agreement is effective for a period beginning on the latest date on
which any party signs it and ending three (3) years and seven (7) calendar days
from that date (the “Term”).
     4. WGI and WII agree that, in the event that the Department determines, in
its sole discretion, that WGI and/or WII has knowingly violated any provision of
this Agreement, an extension or extensions of the term of the Agreement may be
imposed by Department, in its sole discretion, for up to a total additional time
period of one-year. Any extension of the Agreement extends all terms of this
Agreement for an equivalent period. Conversely, in the event the Department
finds, in its sole discretion, that there exists a change in circumstances
sufficient to eliminate the need for the Monitor, the term of the Agreement may
be terminated early.

3



--------------------------------------------------------------------------------



 



Voluntary Cooperation
     5. WGI and WII represent that they have undertaken the following
activities, among others, prior to entering into this Agreement:
          a. commenced a thorough internal investigation under the supervision
of the Audit Committee within twenty-four hours notice of allegations of
corporate tax fraud committed by employees and purported consultants working on
behalf of WII’s Bolivian subsidiary;
          b. quickly expanded the scope of the internal investigation, which
included extensive forensic analysis, into alleged misconduct in other
international locations, primarily Nigeria and Ecuador, and promptly and
voluntarily reported the results of the investigation to the Department and the
Securities and Exchange Commission (“SEC”);
          c. severed their employment relationship with a senior international
executive within ten days of receiving allegations of his involvement in the
Bolivian tax scheme, and seized from him critical encrypted electronic evidence
at the time of his severance;
          d. took prompt and appropriate disciplinary actions, without regard to
rank, against eighteen additional employees;
          e. voluntarily agreed, as to the Department only, to a limited waiver

4



--------------------------------------------------------------------------------



 



of the attorney-client privilege with respect to certain specific subject
matters important to the Department’s understanding of the internal
investigation;
          f. promptly terminated commercial relationships with purported
“consulting” companies based in Nigeria, which companies WGI and WII suspected
of assisting in making improper payments to Nigerian government officials;
          g. promptly reported the misconduct of certain WII employees who,
along with others, made additional improper payments in Nigeria after internal
and governmental investigations had begun, which reporting was a substantial
factor in causing the guilty pleas of two of the responsible individuals;
          h. upon conclusion of the internal investigation, continued to
cooperate with the Department and SEC in their parallel investigations, which
cooperation included making numerous current and former employees available for
interviews and testimony in the United States and abroad, and responding
promptly to requests for documentary evidence, much of which was located in
remote international locations;
          i. expanded, enhanced and, where appropriate, centralized WGI’s
worldwide legal, accounting and internal audit functions;
          j. issued an enhanced, stand-alone FCPA policy and conducted worldwide
training upon implementation of that policy;

5



--------------------------------------------------------------------------------



 



          k. retained new senior management with substantial international
experience and understanding of FCPA requirements;
          l. acknowledged responsibility for their misconduct; and
          m. delayed their pursuit of civil remedies against certain former
employees so as not to prejudice the Department’s criminal investigation of
those individuals.
     6. During the Term of this Agreement, WGI and WII agree to continue to
cooperate fully with the Department, and any other authority or agency, domestic
or foreign, designated by the Department investigating WGI, WII, or any of their
present and former directors, officers, employees, agents, consultants,
contractors and subcontractors, or any other party, in any and all matters
relating to corrupt payments. WGI and WII agree that their continued cooperation
shall include, but is not limited to, the following:
          a. WGI and WII shall truthfully disclose all information with respect
to the activities of WGI and WII and their present and former subsidiaries and
affiliates, and the directors, officers, employees, agents, consultants,
contractors and subcontractors thereof, concerning all matters relating to
corrupt payments, related false books and records, and inadequate internal
controls about which WGI and WII have any knowledge or about which the
Department may inquire. This obligation of

6



--------------------------------------------------------------------------------



 



truthful disclosure includes the obligation of WGI and WII to provide to the
Department, upon request, any document, record or other tangible evidence
relating to such corrupt payments, books and records, and internal controls
about which the Department may inquire of WGI and WII, subject to the following
limitations.
               i. The Department specifically reserves the right to request that
WGI and WII provide the Department with access to information, documents,
records, facilities and/or employees that may be subject to a claim of
attorney-client privilege and/or the attorney work-product doctrine.
               ii. Upon written notice to the Department, WGI and WII
specifically reserve the right to withhold access to information, documents,
records, facilities and/or employees based upon an assertion of a valid claim of
attorney-client privilege or application of the attorney work-product doctrine.
Such notice shall include a general description of the nature of the
information, documents, records, facilities and/or employees that are being
withheld, as well as the basis for the claim.
               iii. In the event that WGI and WII withhold access to the
information, documents, records, facilities and/or employees of WGI and WII, the
Department may consider this fact in determining whether WGI and WII have fully
cooperated with the Department.

7



--------------------------------------------------------------------------------



 



               iv. Except as provided in this Paragraph 6(a), WGI and WII shall
not withhold from the Department any information, documents, records, facilities
and/or employees on the basis of an attorney-client privilege or work product
claim.
          b. Upon request of the Department, with respect to any issue relevant
to its investigation of corrupt payments, related books and records and
inadequate internal controls, WGI and WII shall designate knowledgeable
employees, agents or attorneys to provide to the Department the information and
materials described in Paragraph 6(a) above, on behalf of WGI and WII. It is
further understood that WGI and WII must at all times provide complete, truthful
and accurate information.
          c. With respect to any issue relevant to the Department’s
investigation of corrupt payments, related books and records and inadequate
internal controls, in connection with the operations of WGI and WII, or any of
their present or former subsidiaries or affiliates, WGI and WII shall use their
best efforts to make available for interviews or testimony, as requested by the
Department, present or former directors, officers, employees, agents and
consultants of WGI, WII and any of their present or former subsidiaries or
affiliates, as well as the directors, officers, employees, agents and
consultants of contractors and sub-contractors. This obligation includes, but is
not limited to, sworn testimony before a federal grand jury or in federal
trials, as well as interviews with federal law enforcement authorities.
Cooperation under this paragraph will include identification of witnesses who,
to the

8



--------------------------------------------------------------------------------



 



knowledge of WGI and WII, may have material information regarding the matters
under investigation.
          d. With respect to any information, testimony, document, record or
other tangible evidence provided to the Department pursuant to this Agreement,
WGI and WII consent to any and all disclosures to other governmental
authorities, whether United States authorities or those of a foreign government,
of such materials as the Department, in its sole discretion, shall deem
appropriate.
Payment of Criminal Penalty
     7. WGI and WII, jointly and severally, agree to pay a criminal penalty in
the amount of $22,000,000, payable in four installments. The first installment
of $10,000,000 shall be paid to the United States Treasury within ten
(10) calendar days of the execution of this Agreement (“the Initial Payment
Date”). The second and third installments, each in the amount of $4,000,000,
shall be paid on or before the first and second anniversaries of the Initial
Payment Date. The fourth installment of $4,000,000 shall be paid within the
period that is after the third anniversary of the Initial Payment Date, and
before the last business day of the Term. The $22,000,000 penalty is final and
shall not be refunded (a) if the Department moves to dismiss the Information
pursuant to this Agreement, or (b) should the Department later determine that
WGI or WII has breached this Agreement and bring a prosecution against WGI,

9



--------------------------------------------------------------------------------



 



WII or both entities. Furthermore, nothing in this Agreement shall be deemed an
agreement by the Department that the $22,000,000 amount is the maximum criminal
fine that may be imposed in any such prosecution, and the Department is not
precluded from arguing that the Court should impose a higher fine, although the
Department agrees that under those circumstances it will recommend to the Court
that the amount paid under this Agreement should be offset against any fine the
Court imposes as part of a judgment.
     8. In the event that the Department, pursuant to paragraphs 16 through 18
below, determines that WGI or WII has breached this Agreement and the breaching
entity fails to effect a cure (as provided in paragraph 20, if applicable), the
entire amount of the criminal penalty, less amounts already paid (if any), shall
be due and owing within ten (10) calendar days of receipt by WGI from the
Department of written notice of breach.
Conditional Release from Criminal Liability
     9. In return for the full and truthful cooperation of WGI and WII, and
compliance with the terms and conditions of this Agreement, the Department
agrees not to use any information related to the conduct described in the
attached Statement of Facts against WGI and WII in any criminal or civil case,
except: (a) in a prosecution for perjury or obstruction of justice; (b) in a
prosecution for making a

10



--------------------------------------------------------------------------------



 



false statement after the date of this Agreement; (c) in a prosecution or other
proceeding relating to any crime of violence; or (d) in a prosecution or other
proceeding relating to a violation of any provision of Title 26 of the United
States Code. In addition, the Department agrees, except as otherwise provided
herein, that it will not bring any criminal or civil case against WGI or WII, or
any subsidiary or affiliate of WGI and WII, related to the conduct of present
and former directors, officers, employees, agents and consultants, as described
in the attached Statement of Facts, or relating to information WGI or WII
disclosed to the Department prior to the date on which this Agreement was
signed, concerning their business affairs in Nigeria, Bolivia and Ecuador and
related actions in the United States.
          a. This paragraph does not provide any protection against prosecution
for any corrupt payments or false accounting, if any, made in the future by WGI
and WII, or any of their directors, officers, employees, agents or consultants,
irrespective of whether disclosed by WGI and WII, pursuant to the terms of this
Agreement.
          b. This paragraph also does not provide any protection against
prosecution for any corrupt payments made in the past which are not described in
the attached Statement of Facts or were not disclosed to the Department prior to
the date on which this Agreement was signed. In addition, this paragraph does
not provide any

11



--------------------------------------------------------------------------------



 



protection against criminal prosecution of any present or former director,
officer, employee, shareholder, agent or consultant of WGI and WII for any
violations committed by them.
Corporate Compliance Program
     10. WGI and WII represent that they have implemented and will continue to
implement a compliance and ethics program designed to detect and prevent
violations of the FCPA and other applicable anti-corruption laws throughout
their operations, including those of their subsidiaries, affiliates, and joint
ventures, as well as those of their contractors and subcontractors, with
responsibilities that include interactions with foreign officials.
Implementation of these policies and procedures shall not be construed in any
future enforcement proceeding as providing immunity or amnesty for any crimes
not disclosed to the Department as of the date of signing of this Agreement for
which WGI and WII would otherwise be responsible.
     11. In order to address deficiencies in their internal controls, policies
and procedures regarding compliance with the FCPA and other applicable
anti-corruption laws, WGI and WII represent that they have undertaken, or will
undertake in the future, in a manner consistent with all of their obligations
under this Agreement, a review of the existing internal controls, policies and
procedures within WGI and WII. Where necessary and appropriate, WGI and WII will
adopt new or modify existing

12



--------------------------------------------------------------------------------



 



internal controls, policies and procedures in order to ensure that WGI and WII
maintain: (a) a system of internal accounting controls designed to ensure the
making and keeping of fair and accurate books, records and accounts; and (b) a
rigorous anti-corruption compliance code designed to detect and deter violations
of the FCPA and other applicable anti-corruption laws. The internal controls
system and compliance code will include, but not be limited to, the minimum
elements set forth in Attachment C, which is incorporated by reference into this
Agreement.
Independent Corporate Monitor
     12. WGI and WII agree to engage an independent corporate monitor (“the
Monitor”) within sixty (60) calendar days of signing this Agreement. Within
thirty (30) calendar days after the signing of this Agreement, and after
consultation with the Department, WGI and WII will propose to the Department a
candidate to serve as the Monitor. The Monitor shall have, at a minimum, the
following qualifications:
          a. demonstrated expertise with respect to the FCPA, including
experience counseling on FCPA issues;
          b. experience designing and/or reviewing corporate compliance
policies, procedures and internal controls, including FCPA-specific policies,
procedures and internal controls;
          c. the ability to access and deploy resources as necessary to
discharge the Monitor’s duties as described in the Agreement; and

13



--------------------------------------------------------------------------------



 



          d. sufficient independence from WGI and WII to ensure effective and
impartial performance of the Monitor’s duties as described in the Agreement.
     13. The Department retains the right, in its sole discretion, to accept or
reject any Monitor proposed by WGI and WII pursuant to the Agreement. In the
event the Department rejects a proposed monitor, WGI and WII shall propose
another candidate within ten (10) calendar days after receiving notice of the
rejection. This process shall continue until a Monitor acceptable to all parties
is chosen. The Monitor’s term shall be three (3) years from the date on which
this Agreement was signed, subject to extension or early termination as
described in paragraph 4. The Monitor’s duties and authority, and the
obligations of WGI and WII with respect to the Monitor and the Department, are
set forth in Attachment D, which is incorporated by reference into this
Agreement.
Deferred Prosecution
     14. In consideration of: (a) the past and future cooperation of WGI and WII
described in paragraphs 5 and 6 above; (b) their agreement to pay and payment of
a criminal penalty of $22,000,000; and (c) their adoption and maintenance of
remedial measures and independent review and audit of such measures, including
the compliance code and review by the Monitor described in paragraphs 10 through
13

14



--------------------------------------------------------------------------------



 



above, the Department agrees that any prosecution of WGI and WII for the conduct
set forth in the attached Statement of Facts, and for the conduct relating to
information that WGI and WII disclosed to the Department, prior to the signing
of this Agreement, concerning their business affairs in Nigeria, Bolivia and
Ecuador and related actions in the United States, be and hereby is deferred for
the Term of this Agreement.
     15. The Department further agrees that if WGI and WII fully comply with all
of their obligations under this Agreement and during the Term, the Department
will not continue the criminal prosecution against WGI and WII described in
Paragraph 1 and will move to dismiss the criminal Information pending against
WGI and WII subsequent to the expiration of the Term and completion of any
undertakings in connection with this Agreement, including, but not limited to,
undertakings of the Monitor.
Breach of the Agreement by WGI or WII
     16. If, during the Term of this Agreement, the Department determines, in
its sole discretion, that WGI or WII has committed any crime which would
constitute a felony under federal law subsequent to the signing of this
Agreement, has provided deliberately false, incomplete or misleading information
under this Agreement, or has otherwise breached the Agreement, WGI and WII shall
thereafter be subject to prosecution for any federal criminal violation of which
the Department has

15



--------------------------------------------------------------------------------



 



knowledge. Any such prosecutions may be premised on information provided by WGI
and WII. Any such prosecution that is not time-barred by the applicable statute
of limitations on the date of the signing of this Agreement may be commenced
against WGI or WII, notwithstanding the expiration of the statute of limitations
between the signing of this Agreement and the expiration of the Term plus one
year. Thus, by signing this Agreement, WGI and WII agree that the statute of
limitations with respect to any prosecution that is not time-barred on the date
of this Agreement shall be tolled for the Term plus one year.
     17. In the event that the Department determines that WGI or WII have
breached this Agreement: (a) all statements made by or on behalf of WGI or WII
to the Department or to the Court, including the attached Statement of Facts,
and any testimony given by WGI or WII before a grand jury or any tribunal, at
any legislative hearings, or to the SEC, whether prior or subsequent to this
Agreement, or any leads derived from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings brought by the
Department against WGI or WII; and (b) WGI or WII shall not assert any claim
under the United States Constitution, Rule 11(f) of the Federal Rules of
Criminal Procedure, Rule 410 of the Federal Rules of Evidence or any other
federal rule, that statements made by or on behalf of WGI or WII prior or
subsequent to this Agreement, and any leads derived therefrom, should be
suppressed.

16



--------------------------------------------------------------------------------



 



The decision whether conduct or statements of any individual will be imputed to
WGI or WII for the purpose of determining whether WGI or WII have violated any
provision of this Agreement shall be in the sole discretion of the Department.
     18. WGI and WII acknowledge that the Department has made no
representations, assurances or promises concerning what sentence may be imposed
by the Court if WGI or WII breaches this Agreement and this matter proceeds to
judgment. WGI and WII further acknowledge that any such sentence is solely
within the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such discretion.
Sale or Merger of WGI or WII
     19. WGI and WII agree that in the event they sell, merge, or transfer all
or substantially all of their business operations as they exist as of the date
of this Agreement, whether such sale is structured as a stock or asset sale,
merger or transfer, they shall include in any contract for sale, merger or
transfer a provision binding the purchaser, or any successor in interest
thereto, to the obligations described in this Agreement with respect to the
business of WGI and WII.
Public Statements by WGI or WII
     20. WGI and WII expressly agree that they shall not, through present or
future attorneys, directors, officers, employees, agents or any other person
authorized

17



--------------------------------------------------------------------------------



 



to speak for WGI or WII, make any public statement, in litigation or otherwise,
contradicting the acceptance of responsibility by WGI and WII set forth above or
the attached Statement of Facts. Any such contradictory statement shall, subject
to cure rights of WGI and WII described below, constitute a breach of this
Agreement and WGI and WII thereafter shall be subject to prosecution as set
forth in paragraphs 16 and 17 of this Agreement. The decision whether any public
statement by any such person contradicting the Statement of Facts will be
imputed to WGI and WII for the purpose of determining whether they have breached
this Agreement shall be at the sole discretion of the Department. If the
Department determines that a public statement by any such person contradicts in
whole or in part a statement contained in the Statement of Facts, the Department
shall so notify WGI and WII, and WGI and WII may avoid a breach of this
Agreement by publicly repudiating such statement(s) within five (5) business
days after notification. Consistent with the obligations of WGI and WII as set
forth above, WGI and WII shall be permitted to raise defenses and to assert
affirmative claims in civil and regulatory proceedings relating to the matters
set forth in the Statement of Facts. This paragraph does not apply to any
statement made by any present or former employee of WGI or WII in the course of
any criminal, regulatory or civil case initiated against such individual, unless
such individual is speaking on behalf of WGI or WII.

18



--------------------------------------------------------------------------------



 



     21. In connection with this Agreement, neither WGI nor WII shall issue a
press release unless they first determine that the text of the release is
acceptable to the Department.
Limitations on Binding Effect of Agreement
     22. This Agreement is binding on WGI, WII and the Department but
specifically does not bind any other federal agencies, or any state, local or
foreign law enforcement or regulatory agencies, although the Department will
bring the cooperation of WGI and WII and their compliance with their other
obligations under this Agreement, to the attention of such agencies and
authorities if requested to do so by WGI or WII.
Merger Clause
     23. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between WGI, WII and the Department. No amendments, modifications or
additions to this Agreement shall be valid unless they are in writing and signed
by the Department, the attorneys for WGI and WII and a duly authorized
representative of WGI and WII.
Notice
     24. Any notice to WGI and WII under this Agreement shall be given by
personal delivery, overnight delivery by a recognized delivery service or
registered or certified mail, in each case addressed to: General Counsel,
Willbros Group, Inc., c/o Willbros USA, Inc., 4400 Post Oak Parkway, Suite 1000,
Houston, Texas 77027.

19



--------------------------------------------------------------------------------



 



     Notice shall be effective upon actual receipt by WGI and WII.
AGREED:
FOR WILLBROS GROUP, INC. and WILLBROS INTERNATIONAL

             
 
      /s/ Robert W. Tarun    
 
           
 
      ROBERT W. TARUN    
 
      Baker & McKenzie LLP    
 
      Two Embarcadero Center, 11th Floor    
 
      San Francisco, CA 94111 (415) 591-3220    
 
      Counsel for Willbros Group, Inc. and    
 
      Willbros International, Inc.    

FOR THE DEPARTMENT OF JUSTICE:

             
 
      STEVEN A. TYRRELL    
 
      Chief, Fraud Section    
 
           
 
  By:   /s/ Mark F. Mendelsohn    
 
           
 
      MARK F. MENDELSOHN    
 
      Deputy Chief, Fraud Section    
 
           
 
      THOMAS E. STEVENS    
 
      Special Trial Attorney, Fraud Section    
 
           
 
      STACEY K. LUCK    
 
      Trial Attorney, Fraud Section    
 
           
 
      United States Department of Justice    
 
      Criminal Division, Fraud Section    
 
      1400 New York Ave., N.W.    
 
      Washington, D.C. 20005    
 
      (202) 514-7023    

Filed at Houston, Texas, on this 14th day of May, 2008.

20



--------------------------------------------------------------------------------



 



OFFICER’S CERTIFICATE
     I have read this Agreement and carefully reviewed every part of it with
counsel for Willbros Group, Inc. (“WGI”) and Willbros International, Inc.
(“WII”). I understand the terms of this Agreement and voluntarily agree, on
behalf of WGI and WII, to each of its terms. Before signing this Agreement on
behalf of WGI and WII, I consulted with the attorney for WGI and WII. The
attorney fully advised me of the rights of WGI and WII, of possible defenses, of
the Sentencing Guidelines’ provisions, and of the consequences of entering into
this Agreement.
     I have carefully reviewed this Agreement with the Board of Directors of
WGI. I have advised, and caused outside counsel for WGI and WII to advise, that
Board fully of the rights of WGI and WII, of possible defenses, of the
Sentencing Guidelines’ provisions, and of the consequences of entering into the
Agreement.
     No promises or inducements have been made other than those contained in
this Agreement. Furthermore, no one has threatened or forced me, or to my
knowledge any person authorizing this Agreement on behalf of WGI and WII, in any
way to enter into this Agreement. I am also satisfied with the attorney’s
representation in this matter. I certify that I am an officer of WGI and that I
have been duly authorized by WGI and WII to execute this Agreement on behalf of
WGI and WII.

2



--------------------------------------------------------------------------------



 



Date: May 9th, 2008

            Willbros Group, Inc. and Willbros International, Inc.
      By:   /s/ John T. Dalton        John T. Dalton        Senior Vice
President and General Counsel
Willbros Group, Inc.     

3



--------------------------------------------------------------------------------



 



CERTIFICATE OF COUNSEL
     I am outside counsel for Willbros Group, Inc. (“WGI”) and Willbros
International, Inc. (“WII”) in the matter covered by this Agreement. In
connection with such representation, I have examined relevant WGI and WII
documents and have discussed this Agreement with the WGI Board of Directors.
Based on my review of the foregoing materials and discussions, I am of the
opinion that: the representative of WGI has been duly authorized to enter into
this Agreement on behalf of WGI and WII. This Agreement has been duly and
validly authorized, executed, and delivered on behalf of WGI and WII and is a
valid and binding obligation of WGI and WII. Further, I have carefully reviewed
this Agreement with the Board of Directors and General Counsel of WGI. Together
with other outside counsel for WGI and WII, I have fully advised them of the
rights of WGI and WII, of possible defenses, of the Sentencing Guidelines’
provisions and of the consequences of entering into this

4



--------------------------------------------------------------------------------



 



Agreement. To my knowledge, the decision of WGI and WII to enter into this
Agreement is an informed and voluntary one.
Date: May 9, 2008
/s/ Robert W. Tarun                                       
Robert W. Tarun
Baker & McKenzie LLP
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111
(415) 591-3220
Counsel for Willbros Group, Inc. and
Willbros International, Inc.

5



--------------------------------------------------------------------------------



 



ATTACHMENT A
STATEMENT OF FACTS
     The following Statement of Facts is incorporated by this reference as part
of the Deferred Prosecution Agreement (“the Agreement”) between the United
States Department of Justice (“the Department”) and Willbros Group, Inc. (“WGI”)
and Willbros International, Inc. (“WII”), and the parties hereby agree and
stipulate that the following information is true and accurate. As set forth in
Paragraph 2 of the Agreement, WGI and WII admit, accept and acknowledge that
they are responsible for the acts of their officers, employees and agents as set
forth below.
     Should the Department initiate the prosecution that is deferred by this
Agreement, WGI and WII agree that they will neither contest the admissibility
of, nor contradict, this Statement of Facts in any such proceeding. Certain
defined terms in this Statement of Facts (e.g., “WGI”, “Doe 1”, “NNPC”) have the
same meaning ascribed to them in the Information.
     If this matter were to proceed to trial, the United States would prove
beyond a reasonable doubt, by admissible evidence, the facts alleged in the
Information. This evidence would establish the following:

1



--------------------------------------------------------------------------------



 



The Relevant Countries, Foreign Governmental Entities and Officials
     1. The Federal Republic of Nigeria (“Nigeria”) was a sovereign African
nation with substantial deposits of oil and gas within its territory, both on
land and offshore in the Niger Delta region. A particular political party
(referred to in this Information as the “Political Party”) has been the dominant
political party in Nigeria from 1999 to the present.
     2. The Nigerian National Petroleum Corporation (“NNPC”) was a
government-owned company charged with the development of Nigeria’s oil and gas
wealth and regulation of the country’s oil and gas industry, and was the
majority shareholder in certain joint ventures with various multinational oil
companies. National Petroleum Investment Management Services (“NAPIMS”) was a
subsidiary of NNPC that, among other things, oversaw Nigeria’s investments in
the joint ventures and other development projects. NNPC and NAPIMS were entities
and instrumentalities of the government of Nigeria, within the meaning of the
FCPA, 15 U.S.C. §§ 78dd-1(f)(1)(A) and 78dd-2(h)(2)(A). Shell Petroleum
Development Co. of Nigeria, Ltd. (“SPDC”) was the operator of a joint venture
among NNPC (55%), SPDC (30%), and two foreign oil companies (the “Joint
Venture”).

2



--------------------------------------------------------------------------------



 



     3. The Republic of Ecuador (“Ecuador”) was a country located in South
America with petroleum resources. PetroEcuador was Ecuador’s state-owned oil and
gas company, and PetroComercial was a subsidiary of PetroEcuador engaged in the
transportation and commercialization of refined gas products. As such,
PetroEcuador and PetroComercial were entities and instrumentalities of the
government of Ecuador, within the meaning of the FCPA, 15 U.S.C. §§
78dd-1(f)(1)(A) and 78dd-2(h)(2)(A).
Willbros Group, Inc. Background
     4. WGI was a corporation organized under the laws of the Republic of Panama
in 1975 (WGI’s predecessor companies date back to 1908), and had its principal
place of business in Tulsa, Oklahoma (until 2000) and then in Houston, Texas
(from 2000 to the present). WGI provided construction, engineering and other
services in the oil and gas industry, and conducted international operations
through a wholly-owned subsidiary, WII, a Panamanian corporation which also
maintained its principal place of business in Tulsa, Oklahoma (until 2000) and
in Houston, Texas (from 2000 to the present). The shares of WGI, a public
company since 1996, traded on the New York Stock Exchange under the symbol “WG.”
WGI was an “issuer,” as that term is used in the FCPA (15 U.S.C. § 78dd-1(a)),
because WGI’s shares were registered pursuant to 15 U.S.C. § 78l and WGI was
required to file periodic reports pursuant to 15 U.S.C. § 78o(d). Moreover,
because the principal place of business of

3



--------------------------------------------------------------------------------



 



WII was in the United States, WII was a “domestic concern” under the FCPA (15
U.S.C. § 78dd-2(h)(1)(B)).
Willbros Group, Inc. and Certain of its Operations in Nigeria
     5. Until the sale of its various business interests in Nigeria in early
2007, WGI had conducted business in Nigeria for more than forty years. Three WII
subsidiaries conducted the majority of WGI’s Nigerian business: WWA, WNL, and
WONL (collectively referred to herein as the “Willbros Nigerian Subsidiaries”).
     6. The Willbros Nigerian Subsidiaries performed work on certain Joint
Venture and other Nigerian oil and gas projects from the 1990s through 2005.
Among the many projects in which one or more of the Willbros Nigerian
Subsidiaries participated was the EGGS project, a natural gas pipeline system in
the Niger Delta designed to relieve existing pipeline capacity constraints. On
certain Nigerian projects, including EGGS, one or more of the Willbros Nigerian
Subsidiaries partnered with a German construction company (“GCCB”), a subsidiary
or affiliate of a multinational construction services company based in Mannheim,
Germany.
     7. The EGGS project, which was divided into two phases, consisted of the
construction of a major natural gas pipeline system through remote, swampy and
otherwise difficult terrain in the Niger Delta. EGGS Phase 1 involved
engineering, procurement and construction (known as “EPC”) of a pipeline from
the Soku Gas

4



--------------------------------------------------------------------------------



 



Plant to the Bonny Island Liquefied Natural Gas Plant. EGGS Phase 1 included an
optional scope of work (known as “EGGS Coating”) for the application of a
polyethylene-concrete coating to the EGGS Phase 1 pipeline to give it sufficient
weight and protection. EGGS Phase 2 was another optional scope of work within
the EGGS Phase 1 proposal, and contemplated the construction of a second
pipeline from an area known as the Gbaran/Ubie node to the Soku Gas Plant.
     8. Another significant Nigerian project for WGI and WII involved repair
work on existing offshore platforms in fields along the Nigerian coast (the
“Offshore Project”). The joint venture investing in this project was
majority-owned by NNPC, and the operator was a Nigerian subsidiary of a major
multi-national oil company.
Willbros Group, Inc. and Certain of its Operations in Ecuador
     9. WGI had conducted business in South America since the late 1930’s. In
Ecuador, WGI conducted business through WSOS. In or around 2004, WII, through
WSOS, undertook a project known as Santo Domingo, which involved the
rehabilitation of approximately sixteen kilometers of a gas pipeline running
from Santo Domingo to El Beaterio. PetroComercial, a subsidiary of state-owned
PetroEcuador, was WII’s client on the project. The contract price was
approximately $3,000,000.

5



--------------------------------------------------------------------------------



 



The Relevant Employees, Officers and Agents of WGI and WII
     10. An unnamed coconspirator, hereinafter referred to as Doe 1, was a
United States citizen and an employee of WII from the 1980’s through in or about
March 2002. From in or about April 2002 until his resignation in early
January 2005, Doe 1 was an employee of WUSA, the administrative headquarters for
WGI and WII both and the WGI subsidiary most directly engaged in construction,
engineering and facilities development operations in the United States and
Canada. Although Doe 1 was an employee of WUSA beginning in 2002, he remained an
officer of WII and his primary duties involved the day to day management of
WGI’s international operations, as reflected by his 2003 promotion to Executive
Vice President of WII and later, to President of WII, with responsibility for
global operations outside of North America. WGI listed Doe 1 as one of WGI’s
“executive officers” and “key personnel” in its annual filings with the
Securities and Exchange Commission on Form 10-K for the fiscal years 1996 —
2003. Thus, Doe 1 was an officer, employee and agent of a domestic concern
(WII), and an officer and agent of an issuer (WGI), pursuant to 15 U.S.C. §§
78dd-2(a), 78dd-2(h)(1), 78dd-1(a) and 78dd-1(g)(1).
     11. An unnamed coconspirator, hereinafter referred to as Consultant 1, was
a citizen of the United States who represented two purported consulting
companies, Company S and Company F, operating in Nigeria. Companies S and F
entered into

6



--------------------------------------------------------------------------------



 



contracts with WWA that purportedly involved legitimate consulting services, but
in truth Companies S and F acted as conduits for corrupt payments to foreign
officials in Nigeria authorized by Doe 1 and others. Consultant 1 was an agent
of WGI and WII under the FCPA, 15 U.S.C. §§ 78dd-1(a) and 78dd-2(a).
     12. Coconspirator Jason Edward Steph was a United States citizen and
employee of WII. WII employed Steph from in or about 1998 to April 2005, when he
resigned. Steph held the position of General Manager – Onshore in Nigeria from
2002 to April 2005, and reported directly to Doe 1.
     13. Coconspirator Jim Bob Brown was employed by WII from at least 1990
through April 2005. For the majority of his career with WII, Brown worked on
international projects in Nigeria and South America. Specifically, Brown worked
in Nigeria as a Cost Engineer (1990 – 1992), Administrative Manager (1992 –
1997), and Division Manager (1997 – August 2000). In August 2000, he was
transferred to Venezuela as Managing Director of Constructor CAMSA, C.A., a WII
subsidiary, where he worked until he was transferred back to Nigeria as Managing
Director in or around November 2004. Brown reported directly to Doe 1 from
approximately 1997 until the time of Doe 1’s resignation in early January 2005.
     14. An unnamed coconspirator, hereinafter referred to as Consultant 2, was
a Nigerian national who performed purported consulting services in Nigeria for
one or

7



--------------------------------------------------------------------------------



 



more of the Willbros Nigerian Subsidiaries. In and around 2004, Consultant 2
worked in coordination with Consultant 1 in offering and making corrupt payments
to Nigerian officials on behalf of WGI, WII and the Willbros Nigerian
Subsidiaries. In 2005, Consultant 2 continued alone in that role. Consultant 2
was an agent of WGI and WII under the FCPA, 15 U.S.C. §§ 78dd-1(a) and
78dd-2(a).
     15. CN was employed by WII and worked in Nigeria from 1993 to 1995, and
again from at least 1998 through May 2005. Most recently, CN worked as
Administrator and General Manager – Finance for WII. Among other duties, CN was
responsible for requesting the payment, by wire transfer of funds from Houston,
of WII’s Nigeria-related expenses, including the payment of Company S and
Company F invoices submitted by Consultant 1. CN, at Doe 1’s direction, executed
WWA’s contract with Company F dated April 4, 2003. CN reported directly to Doe 1
from approximately 2002 until Doe 1’s resignation in early January 2005.
     16. Three unnamed co-conspirators, hereinafter referred to as GCCB
Employees 1, 2 and 3, were German nationals who worked for GCCB in Nigeria, and
whose responsibilities included the EGGS project.
     17. Two unnamed coconspirators, hereinafter referred to as Willbros Ecuador
Employees 1 and 2, were WII employees who worked in Ecuador and had
responsibilities that included the Santo Domingo project.

8



--------------------------------------------------------------------------------



 



Corrupt Payments by WGI and WII to Nigerian Officials
     EGGS Project Chronology
     18. In anticipation of the EGGS Phase 1 bid, WII subsidiary WWA and GCCB
formed the EGGS Consortium. In December 2003, the EGGS Consortium submitted a
commercial proposal to the Joint Venture, through the Joint Venture’s operator,
SPDC, for pipeline work on EGGS Phase 1 and, among other optional scopes of
work, EGGS Coating and EGGS Phase 2. The EGGS Phase 1 contract price for “base
scope” was approximately $216,500,000; the EGGS Coating optional scope price was
approximately $30,000,000; and the EGGS Phase 2 price was approximately
$141,000,000; for a combined total scope of work price of approximately
$387,500,000.
     19. After NNPC and NAPIMS approval, the Joint Venture awarded EGGS Phase 1
to the EGGS Consortium in and around May 2004. In July 2004, representatives of
the EGGS Consortium and of SPDC (the latter, as operator of, and thus on behalf
of, the Joint Venture) executed the EGGS Phase 1 contract, which included the
EGGS Consortium’s offer to perform the optional scopes of work for EGGS Coating
and EGGS Phase 2. In and around August 2004, again after NNPC and NAPIMS
approval, the Joint Venture awarded the optional EGGS Coating work to the EGGS
Consortium.

9



--------------------------------------------------------------------------------



 



     20. In late 2004 and early 2005, the EGGS Consortium continued its efforts
to secure the EGGS Phase 2 optional scope of work, but ultimately was not
successful in that endeavor.
     The EGGS Bribery Scheme: 2003 – 2004
     21. In and around late 2003, WGI and WII, through the conduct of Doe 1,
Consultant 1, Steph, Consultant 2, certain GCCB Employees, and others known and
unknown, agreed to make a series of corrupt payments totaling in excess of
$6,000,000 to, among others, officials of NNPC, NAPIMS, a senior official in the
executive branch of the federal government of Nigeria, and to the Political
Party, as well as to officials of SPDC, to assist in obtaining the EGGS project
and its optional scopes of work. In order to secure the funds for these
anticipated payments, Doe 1, Consultant 1, and others known and unknown caused
WWA to enter into sham “consultancy agreements” with Company S and, later,
Company F, pursuant to which, in exchange for purportedly legitimate consultancy
services, Company S and Company F invoiced WWA for 3% of the contract revenue
received by WWA for certain Nigerian construction and engineering projects,
including the EGGS project.
     22. The Company S and Company F invoices, which directed payment for credit
to bank accounts in Lebanon, were initially delivered to WII’s offices in
Nigeria, then transmitted by commercial carrier from Nigeria to WGI’s
administrative

10



--------------------------------------------------------------------------------



 



headquarters in Houston, Texas. Employees in Houston processed the invoices and
paid them by wire transfer from a WII bank account located in Houston.
     23. Doe 1, Steph and others knew that Consultant 1 and Consultant 2 were
engaged, on behalf of the EGGS Consortium, in corrupt negotiations with Nigerian
officials who had influence over the EGGS business, and that Consultant 1 and
Consultant 2 were using and intending to use some or all of the funds paid to
Company S and Company F to make corrupt payments to those officials in order to
cause those officials to award the EGGS contract and its optional scopes of work
to WGI and WII. Doe 1, Steph, and others authorized Consultant 1 and Consultant
2 to conduct these negotiations and make offers, payments and promises to pay
money to the officials for the corrupt purposes described above.
     24. Doe 1, Steph and others commonly referred to the promises to make
corrupt payments as “commitments.” By late 2004, more than $1,000,000 of the
corrupt payments had been paid to the Nigerian officials. However, “commitments”
of millions of dollars more remained to be fulfilled through the receipt by the
EGGS Consortium of EGGS contract revenue, the payment of 3% of that revenue to
Company S and Company F (i.e., Consultant 1 and Consultant 2), and subsequent
transfer of all or part of those funds to Nigerian officials.

11



--------------------------------------------------------------------------------



 



     Continuation of the Scheme in 2005: Alternative Funding Sources
     25. In January 2005, WGI announced Doe 1’s resignation from WGI and the
commencement of an internal investigation under the supervision of WGI’s Audit
Committee into allegations of tax improprieties relating to a WII Bolivian
subsidiary operating under Doe 1’s management. The scope of the internal
investigation quickly expanded to include alleged corrupt payments by Doe 1 in
Nigeria. WII soon ceased paying Company F’s invoices and terminated the
“consultancy agreements” between WWA and Company F and Company S. In Nigeria,
Steph, Brown, and other WII employees learned of demands by the Nigerian
officials for continued payment of the outstanding “commitments” related to the
EGGS business. Steph, Brown, GCCB Employees 1 and 2, and others became concerned
that failure to make the corrupt payments would result in interference with
WII’s business operations and potential loss of the EGGS Phase 2 contract (which
had not yet been awarded), valued at approximately $141,000,000.
     26. In and around January and February 2005, Steph, Brown, Consultant 2,
GCCB Employees 1 and 2, and others known and unknown, agreed that Steph and
Brown would raise approximately $1,850,000 in cash in Nigeria in order to pay
some of the millions of dollars in outstanding “commitments” that Doe 1,
Consultant 1 and Consultant 2 had previously made on behalf of WGI, WII, the
Willbros Nigerian

12



--------------------------------------------------------------------------------



 



Subsidiaries, and the EGGS Consortium, regarding the EGGS project and other
projects. Steph, Brown, GCCB Employees 1 and 2, and others agreed upon three
potential sources of funding: (i) a loan from GCCB to WWA; (ii) a loan from the
principals of a Nigerian oil and gas company referred to herein as Company K to
WNL; and (iii) petty cash from a local account maintained by one of the Willbros
Nigerian Subsidiaries.
     27. On or about February 19 and 21, 2005, Brown caused WWA to borrow
$1,000,000 cash from GCCB, pursuant to a written loan agreement between the two
companies. GCCB Employee 2 delivered the cash to Brown in a suitcase in Lagos,
Nigeria. Brown, on behalf of WWA, then purported to “loan” to Consultant 2,
pursuant to another written agreement, the $1,000,000 cash, with the intent that
Consultant 2 would deliver the funds to Nigerian officials.
     28. In and around February and March of 2005, Steph, on behalf of WNL,
borrowed the Nigerian Naira equivalent of approximately $500,000 cash from
Company K, with the intent to use those funds to make payments towards the
outstanding “commitments” to Nigerian officials described above. The cash was
transferred from Company K to Consultant 2 for further transfer to the Nigerian
officials.

13



--------------------------------------------------------------------------------



 



     29. In and around February and March 2005, Steph directed the withdrawal of
the Nigerian Naira equivalent of approximately $350,000 from a petty cash
account in Nigeria, maintained by one of the Willbros Nigerian Subsidiaries, for
the purpose of transferring the funds to Consultant 2 for further payment to the
Nigerian officials. Once sufficient funds had accumulated in the account, Steph
caused the transfer of the funds to Consultant 2 to make the remainder of the
corrupt payments to the Nigerian officials.
     The Offshore Project
     30. In and around August 2004, Doe 1 (on behalf of WWA) and the General
Manager – Offshore (on behalf of WONL) executed contracts with a representative
of the joint venture for the Offshore Project. The scope of these contracts
included work on multiple platforms in fields off the Nigerian coast. WGI and
WII originally expected to earn millions of dollars in revenue from the Offshore
Project.
     31. Similar to the corruption associated with the EGGS project, WGI and
WII, again through the conduct of Doe 1, Consultant 1, and others known and
unknown, agreed to make a series of corrupt payments totaling in excess of
$4,000,000 to, among others, officials of NNPC, NAPIMS, a senior official in the
executive branch of the federal government of Nigeria, and the Political Party
to assist in obtaining the Offshore Project. As in the EGGS project, Doe 1 and
Consultant 1 intended that Company F serve as the conduit for the corrupt
payments. By the end of

14



--------------------------------------------------------------------------------



 



October 2004, some of the payments had been made towards the Offshore Project
“commitments.”
     Corrupt Payments by WGI and WII to Ecuadorian Officials
     32. In or around December 2003 through the first half of 2004, WGI and WII,
through the conduct of Doe 1, Consultant 1, Brown and Willbros Ecuador Employees
1 and 2, agreed to make corrupt payments of at least $300,000 to Ecuadorian
officials of PetroEcuador and PetroComercial in order to assist in obtaining and
retaining business (including the Santo Domingo business), for WGI, WII and
WSOS. Specifically, the coconspirators agreed to pay Ecuadorian officials
$150,000 up front and $150,000 at the project’s conclusion in exchange for the
award of the Santo Domingo work to WSOS.
     33. In and around January through June 2004, Doe 1, Consultant 1, Brown and
Willbros Ecuador Employee 1 communicated by email and telephone between Houston,
Texas, and elsewhere outside the United States, to arrange for the transfer of
$150,000 from Doe 1 and Consultant 1 to Willbros Ecuador Employees 1 and 2, for
the purpose of making part of the corrupt payments promised to PetroEcuador and
PetroComercial officials.
     34. In and around June or early July of 2004, Consultant 1, at the
direction of Doe 1, transferred by wire $150,000 to a bank account in Ecuador
controlled by

15



--------------------------------------------------------------------------------



 



Willbros Ecuador Employee 2, for the purpose of making part of the corrupt
payments to PetroEcuador and PetroComercial officials.

Individual Authorized Bribes
     35. Based upon the above-described conduct, in and around June and
October 2004, WGI and WII, through the conduct of Doe 1, Steph, Brown,
Consultants 1 and 2 and others, used the mails and means and instrumentalities
of interstate commerce in furtherance of offers, payments, promises to pay and
the authorization of the payment of money to Nigerian and Ecuadorian officials,
in order to assist WGI, WII, the Willbros Nigerian Subsidiaries, the joint
venture consortium comprised of WWA/WNL and GCCB, WSOS and others known and
unknown, in obtaining and retaining business for and with, and directing
business to, themselves, as set forth below:
          a. wire transfer of $1,019,100 in October 2004 from Houston, Texas,
for credit to an account at a bank located in Lebanon, in furtherance of
approximately $7,685,000 offered, paid, promised and authorized to be paid to
the Political Party, a senior official in the executive branch of the Nigerian
federal government, and officials of NAPIMS and NNPC, for EGGS Phase 1, EGGS
Coating and the Offshore Project; and

16



--------------------------------------------------------------------------------



 



          b. email correspondence between Houston, Texas and Venezuela in
June 2004, in furtherance of approximately $300,000 offered, paid, promised and
authorized to be paid to officials of PetroEcuador and PetroComercial for the
Santo Domingo project.
False Books and Records – Payments to Nigeria-based Consultants
     36. As WGI’s primary subsidiary, WII maintained its own books, records and
accounts. WGI consolidated these records into its own books, records and
accounts when publicly reporting its periodic financial results.
     37. Beginning in at least 2000 and continuing through 2004, WGI, through
the conduct of Doe 1, Consultants 1 and 2, and others known and unknown, caused
WII to pay over $8,000,000 to purported consulting companies Company S, Company
F, and another entity referred to herein as Company A. WII and, ultimately, WGI
recorded these payments in their books and records as contract costs incurred
for legitimate consulting services. In truth, in large measure these payments
were bribes, paid through intermediaries, intended to be transferred to Nigerian
government officials.
False Books and Records – Corrupt Payments from Petty Cash Funds
     38. Beginning in at least 1996 and continuing through March 2005, a WII
employee in Nigeria whose duties included, among other things, custodianship of
a petty cash account, and who is referred to herein as Doe 2, with the
knowledge,

17



--------------------------------------------------------------------------------



 



agreement and approval of Doe 1, Steph, Brown, CN, and others known and unknown,
purchased from a Nigerian citizen fictitious invoices from non-existent Nigerian
vendors for supplies and services, such as fuel and catering, purportedly
provided to one or more of the Willbros Nigerian Subsidiaries. Doe 2 and others
known and unknown, with the knowledge, agreement and approval of Doe 1, Steph,
Brown, CN, and others, knowingly made false entries on the fictitious invoices
and related petty cash accounting documents such as requisition requests,
vouchers and weekly Naira cash forecasts.
     39. The weekly Naira cash forecasts were typically prepared by or under the
direction of CN and sent from Nigeria to Houston, and included a provision for
upcoming petty cash expenses which was falsely inflated to reflect an amount to
be “supported” by fictitious invoices. In response to, and based upon, these
forecasts, employees in WGI’s administrative headquarters in Houston wired funds
to Nigeria.
     40. Doe 2, Doe 1, Steph, Brown, CN, and others, known and unknown,
understood and agreed that WII personnel working in Nigeria would use, and
approve the use of, the funds obtained from the petty cash portion of the
falsely-inflated weekly cash forecasts (and fictitious invoices upon which they
were based) at least in part to make and cause to be made corrupt payments to
Nigerian revenue officials in order to lower taxes that the revenue officials
would otherwise have assessed against

18



--------------------------------------------------------------------------------



 



WGI and its subsidiaries, and to Nigerian court officials in order to secure an
improper advantage in pending litigation. The fraudulent petty cash scheme was
also the source of the approximately $350,000 procured by Steph as part of the
approximately $1,850,000 in corrupt payments made in February and March 2005,
described above. The effect of the scheme was, in the period 2001 through
March 2005 alone, to cause WGI inaccurately to record in excess of $6,000,000 in
expenses on its books and records as legitimate expenses incurred in connection
with the performance of contracts.

False Books and Records – Bolivia
     41. Willbros Transandina, S.A. (“WT”), which conducted business in Bolivia,
was a subsidiary of WII and an indirect subsidiary of WGI. In or around November
and December 2001, WGI, through the participation of WT in a joint venture with
a foreign subsidiary of a United States company, secured a contract from a
foreign consortium for the construction, assembly and installation of a pipeline
in Bolivia known as the Yacuiba – Rio Grande Gas Pipeline, located along the
Bolivian cities of Tarija, Chuquisaca and Santa Cruz. The contract price was
approximately $59,000,000.
     42. In Bolivia, WT was subject to a tax known as the “value added” tax, or
“VAT.” Generally, this tax required that WT pay to the Bolivian government, on a

19



--------------------------------------------------------------------------------



 



periodic basis, 13% of its receipts, offset by a credit of 13% for funds WT paid
to Bolivian vendors for goods and services provided to WT. In and around 2003
and 2004, WGI, through the conduct of Doe 1, a United States citizen who was a
purported consultant to WGI (“Consultant 3”), and others known and unknown,
devised a scheme in which WT bought false invoices issued from fictitious
Bolivian vendors and used these invoices fraudulently to claim VAT tax credits,
the effect of which was to lower the tax liability of WT. In late 2004, Bolivian
tax authorities uncovered the scheme and made a tax assessment against WT of
approximately $2,500,000. In March 2005, WGI paid approximately $3,300,000 to
the Bolivian tax authorities to settle the VAT and other tax assessments.
     43. Doe 1 implemented the scheme in part by causing WGI to pay, by wire
transfer from Houston, Texas, to foreign banks designated by Consultant 3,
invoices sent by Consultant 3 for his purportedly legitimate consulting
services. In truth, the funds obtained pursuant to these invoices were spent to
procure false invoices from fictitious vendors and otherwise to support the
carrying out of a plan to submit false tax returns to the Bolivian government.
In 2004 alone, WGI made approximately $524,000 in such payments to Consultant 3.

20



--------------------------------------------------------------------------------



 



ATTACHMENT B
CERTIFICATE OF CORPORATE RESOLUTION
     WHEREAS, WILLBROS GROUP, INC. and WILLBROS INTERNATIONAL, INC. (“WGI” and
“WII” or, together referred to herein as “the Company”) have been engaged in
discussions with the United States Department of Justice (“the Department”) in
connection with issues arising in relation to certain corrupt payments to
foreign officials to facilitate the award of contracts and obtaining business
for the Company; and
     WHEREAS, in order to resolve such discussions, it is proposed that the
Company enter into a certain deferred prosecution agreement with the Department;
and
     WHEREAS the Company’s General Counsel, together with investigative and
outside counsel for the Company, have advised the Board of Directors of the
Company’s rights, possible defenses, the Sentencing Guidelines’ provisions, and
the consequences of entering into such agreement with the Department;
     Therefore, this Board hereby RESOLVES that:
     1. The Company (i) consents to the filing in the United States District
Court for the Southern District of Texas of an Information charging WGI and WII
with conspiracy to violate the laws of the United States, namely, the
anti-bribery

21



--------------------------------------------------------------------------------



 



provision of the Foreign Corrupt Practices Act (“FCPA”), ( 15 U.S.C. § 78dd-1,
et seq.), and the books and records provision of the FCPA, 15 U. S. C. §§
78m(b)(2) and (b)(5) and 78ff(a), in violation of 18 U.S.C. § 371 (Count One);
payment of bribes, in violation of the FCPA, 15 U.S.C. §§ 78dd-1 and 78dd-2 and
18 U.S.C. § 2 (Counts Two and Three); and making false entries in their books
and records, in violation of the FCPA, 15 U.S.C. §§ 78m(b)(2) & (b)(5) and
78ff(a) (Counts Four through Six), relating to its officers and employees making
corrupt offers, promises and authorizations to pay, payments of, money to obtain
certain contracts to subsidiaries of the Company; (ii) waives indictment on such
charges and enters into a Deferred Prosecution Agreement with the Department;
and (iii) agrees to accept a monetary penalty against WGI and WII in the
aggregate amount of $22,000,000, and to pay, in accordance with the payment
schedule set forth in the Deferred Prosecution Agreement, $22,000,000 to the
United States Treasury with respect to the conduct described in the Information;
     2. The General Counsel, or his delegate, is hereby authorized, empowered
and directed, on behalf of the Company, to execute the Deferred Prosecution
Agreement substantially in such form as reviewed by this Board of Directors at
this meeting with such changes as the General Counsel, or his delegate, may
approve;

22



--------------------------------------------------------------------------------



 



     3. The General Counsel, or his delegate, is hereby authorized, empowered
and directed to take any and all actions as may be necessary or appropriate, and
to approve the forms, terms or provisions of any agreement or other documents as
may be necessary or appropriate to carry out and effectuate the purpose and
intent of the foregoing resolutions; and
     4. All of the actions of the General Counsel, which actions would have been
authorized by the foregoing resolutions except that such actions were taken
prior to the adoption of such resolutions, are hereby severally ratified,
confirmed, approved and adopted as actions on behalf of the Company.
Date: May ___, 2008

            Secretary
Board of Directors
Willbros Group, Inc.
                       

23



--------------------------------------------------------------------------------



 



ATTACHMENT C
Corporate Compliance Program
     In order to address deficiencies in its internal controls, policies and
procedures regarding compliance with the Foreign Corrupt Practices Act (“FCPA”),
15 U.S.C. §§ 78dd-1, et seq., and other applicable anti-corruption laws,
WILLBROS GROUP, INC. and WILLBROS INTERNATIONAL, INC. (“WGI” and “WII” or,
together referred to as “the Company”) agree to conduct, in a manner consistent
with this Agreement, a review of their existing internal controls, policies and
procedures.
     Where necessary and appropriate, WGI and WII further agree to adopt new or
to modify existing internal controls, policies and procedures in order to ensure
that they maintain: (a) a system of internal accounting controls designed to
ensure that WGI and WII make and keep fair and accurate books, records and
accounts; and (b) a rigorous anti-corruption compliance code, standards, and
procedures designed to detect and deter violations of the FCPA and other
applicable anti-corruption laws. At a minimum, this should include, but ought
not be limited to, the following elements:
     1. A clearly articulated corporate policy against violations of the FCPA
and other applicable anti-corruption laws.
     2. A system of financial and accounting procedures, including a system of
internal accounting controls, designed to ensure the maintenance of fair and
accurate books, records and accounts.

24



--------------------------------------------------------------------------------



 



     3. Promulgation of compliance code, standards and procedures designed to
reduce the prospect of violations of the FCPA, other applicable anti-corruption
laws and WGI’s compliance code. These standards and procedures should apply to
all directors, officers and employees and, where necessary and appropriate,
outside parties acting on behalf of WGI or WII in foreign jurisdictions,
including agents, consultants, representatives, distributors, teaming partners
and joint venture partners (collectively referred to as “agents and business
partners”).
     4. The assignment of responsibility to one or more senior corporate
officials of WGI for the implementation and oversight of compliance with
policies, standards and procedures regarding the FCPA and other applicable
anti-corruption laws. Such corporate official(s) shall have the authority to
report matters directly to the Audit Committee of WGI’s Board of Directors.
     5. Mechanisms designed to ensure that the policies, standards and
procedures of WGI and WII regarding the FCPA and other applicable
anti-corruption laws are effectively communicated to all directors, officers,
employees and, where necessary and appropriate, agents and business partners.
These mechanisms shall include: (a) periodic training for all such directors,
officers, employees, agents and business partners; and (b) annual certifications
by all such directors, officers, employees, agents and business partners,
certifying compliance therewith.

25



--------------------------------------------------------------------------------



 



     6. An effective system for reporting suspected criminal conduct and/or
violations of the compliance policies, standards and procedures regarding the
FCPA and other applicable anti-corruption laws for directors, officers,
employees, agents and business partners.
     7. Appropriate disciplinary procedures to address, among other things,
violations of the FCPA, other applicable anti-corruption laws or WGI’s
compliance code by directors, officers, employees, agents and business partners.
     8. Appropriate due diligence requirements pertaining to the retention and
oversight of agents and business partners.
     9. Standard provisions in agreements, contracts, and renewals thereof with
all agents and business partners which are designed to prevent violations of the
FCPA and other applicable anti-corruption laws, which provisions may, depending
upon the circumstances, include: (a) anti-corruption representations and
undertakings relating to compliance with the FCPA and other applicable
anti-corruption laws; (b) rights to conduct audits of the books and records of
the agent or business partner to ensure compliance with the foregoing; and
(c) rights to terminate an agent or business partner as a result of any breach
of anti-corruption laws and regulations or representations and undertakings
related to such matters.

26



--------------------------------------------------------------------------------



 



ATTACHMENT D
Independent Corporate Monitor
     1. Within sixty (60) calendar days of the execution of this Agreement,
WILLBROS GROUP, INC. and WILLBROS INTERNATIONAL, INC. (“WGI” and “WII” or,
together referred to as “the Company”) agree to engage an independent corporate
monitor (the “Monitor”) for a period of three (3) years. The Monitor’s primary
responsibility is to assess and monitor the Company’s compliance with the terms
of this Agreement so as to specifically address and reduce the risk of any
recurrence of the Company’s misconduct, including evaluating the Company’s
corporate compliance program with respect to the Foreign Corrupt Practices Act
of 1977 (“FCPA”), as amended, 15 U.S.C. §§ 78dd-1, et seq., and other relevant
anti-corruption laws. Within thirty (30) calendar days after the signing of this
Agreement, and after consultation with the Department, WGI and WII will propose
to the Department a candidate to serve as the Monitor. The Monitor shall have,
at a minimum, the following qualifications:
          a. demonstrated expertise with respect to the FCPA, including
experience counseling on FCPA issues;
          b. experience designing and/or reviewing corporate compliance
policies, procedures and internal controls, including FCPA-specific policies,
procedures and internal controls;

27



--------------------------------------------------------------------------------



 



          c. the ability to access and deploy resources as necessary to
discharge the Monitor’s duties as described in the Agreement; and
          d. sufficient independence from WGI and WII to ensure effective and
impartial performance of the Monitor’s duties as described in the Agreement.
     3. The Department retains the right, in its sole discretion, to accept or
reject the Monitor proposed by WGI and WII. The Monitor’s term shall be three
(3) years from the date on which this Agreement was signed, subject to extension
or early termination as described in Paragraph 4 of the Agreement. The Monitor’s
duties and authority, and the obligations of WGI and WII with respect to the
Monitor and the Department, are set forth below.
     4. WGI and WII agree that it will not employ or be affiliated with the
Monitor for a period of not less than one year from the date the monitor’s work
has ended.
     5. The Monitor will review and evaluate the effectiveness of WGI and WII’s
internal controls, record-keeping, and financial reporting policies and
procedures as they relate to WGI and WII’s compliance with the books and
records, internal accounting controls and anti-bribery provisions of the FCPA,
and other applicable anti-corruption laws. This review and evaluation shall
include an

28



--------------------------------------------------------------------------------



 



assessment of those policies and procedures as actually implemented. The
retention agreement between WGI and WII and the Monitor will reference this
Agreement and include this Agreement as an attachment so the Monitor is fully
apprised of his or her duties and responsibilities.
     6. WGI and WII shall cooperate fully with the Monitor and the Monitor shall
have the authority to take such reasonable steps as, in his or her view, may be
necessary to be fully informed about the corporate compliance program of WGI and
WII within the scope of his or her responsibilities under this Agreement. To
that end, WGI and WII shall provide the Monitor with access to all information,
documents, records, facilities and/or employees that fall within the scope of
responsibilities of the Monitor under this Agreement. Any such disclosure by WGI
or WII to the Monitor concerning corrupt payments, related books and records and
related internal controls shall not relieve WGI and WII of their obligation
truthfully to disclose such matters to the Department.
          a. The parties agree that the Monitor is an independent third-party,
not an employee or agent of the Company or the Department, and that no
attorney-client relationship shall be formed between WGI and WII and the
Monitor.
          b. In the event that WGI or WII seeks to withhold from the Monitor
access to information, documents, records, facilities and/or employees of WGI or
WII

29



--------------------------------------------------------------------------------



 



on grounds that the information, documents, records, facilities and/or employees
are protected from disclosure by the attorney-client privilege or the attorney
work-product doctrine, WGI and WII shall promptly provide written notice of this
determination to the Monitor and the Department. Such notice shall include a
general description of the nature of the information, documents, records,
facilities and/or employees that are being withheld, as well as the basis for
the claim. The Department may then consider whether to make a further request
for access to such information, documents, records, facilities and/or employees,
as provided in Paragraph 6(a) of the Agreement.
          c. Except as provided in this paragraph, WGI and WII shall not
withhold from the Monitor any information, documents, records, facilities and/or
employees on the basis of an attorney-client privilege or work product claim.
     7. WGI and WII agree that:
          a. The Monitor shall assess whether WGI and WII’s existing policies
and procedures are reasonably designed to detect and prevent violations of the
FCPA and other applicable anti-corruption laws.
          b. The Monitor shall evaluate WGI and WII’s compliance with this
Agreement.
          c. The Monitor shall oversee WGI and WII’s implementation of and
adherence to all existing, modified or new policies and procedures relating to
FCPA

30



--------------------------------------------------------------------------------



 



compliance (the “Policies and Procedures”), including the minimum policies and
procedures set forth in Attachment C.
          d. The Monitor shall ensure that the Policies and Procedures are
appropriately designed to accomplish their goals.
          e. During the three (3) year term, the Monitor shall conduct an
initial review and prepare an initial report, followed by two follow-up reviews
and reports as described below:
               i. With respect to each of the three (3) reviews, after initial
consultations with WGI, WII, and the Department, the Monitor shall prepare a
written work plan for each of the reviews, which shall be submitted in advance
to WGI and WII and the Department for comment. In order to conduct an effective
initial review and to understand fully any existing deficiencies in controls,
policies and procedures related to the FCPA and other applicable anti-corruption
laws, the Monitor’s initial work plan shall include such steps as are reasonably
necessary to develop an understanding of the facts and circumstances surrounding
any violations that may have occurred, but the parties do not intend that the
Monitor will conduct his or her own inquiry into those historical events. Any
disputes between WGI and WII, on the one hand, and the Monitor, on the other
hand, with respect to the work plan shall be decided by the Department in its
sole discretion.

31



--------------------------------------------------------------------------------



 



               ii. In connection with the initial review, the Monitor shall
issue a written report within one hundred twenty (120) calendar days of his or
her retention setting forth the Monitor’s assessment and, if appropriate and
necessary, making recommendations reasonably designed to improve the policies
and procedures of WGI and WII for ensuring compliance with the FCPA and other
applicable anti-corruption laws. The Monitor shall provide the report to the
Board of Directors of WGI and contemporaneously transmit copies to Mark F.
Mendelsohn (or his successor), Deputy Chief, Fraud Section, Criminal Division,
U.S. Department of Justice, 10th and Constitution Ave., N.W., Bond Building,
Fourth Floor, Washington, DC 20530. The Monitor may extend the time period for
issuance of the report with prior written approval of the Department.
               iii. Within one-hundred twenty (120) calendar days after
receiving the Monitor’s report, WGI and WII shall adopt the recommendations set
forth in the report; provided, however, that within sixty (60) calendar days
after receiving the report, WGI and WII shall advise the Monitor and the
Department in writing of any recommendations that WGI and WII consider unduly
burdensome, impractical, costly or otherwise inadvisable. With respect to any
recommendation that WGI and WII consider unduly burdensome, impractical, costly
or otherwise

32



--------------------------------------------------------------------------------



 



inadvisable, WGI and WII need not adopt that recommendation; instead, WGI and
WII, may propose in writing an alternative policy, procedure or system designed
to achieve the same objective or purpose. As to any recommendation on which WGI
and WII and the Monitor ultimately do not agree, the views of WGI, WII and the
Monitor shall promptly be brought to the attention of the Department. The
Department may consider the Monitor’s recommendation and the Company’s reasons
for not adopting the recommendation in determining whether WGI and WII have
fully complied with their obligations under this Agreement.
               iv. The Monitor shall undertake two follow-up reviews to further
monitor and assess whether the policies and procedures of WGI and WII are
reasonably designed to detect and prevent violations of the FCPA, and other
applicable anti-corruption laws.
               v. Within sixty (60) calendar days of initiating each follow-up
review, the Monitor shall: (A) complete the review; (B) certify whether the
anti-bribery compliance program of WGI and WII, including its policies and
procedures, is appropriately designed and implemented to ensure compliance with
the FCPA and other applicable anti-corruption laws; and (C) report on the
Monitor’s findings in the same fashion as with respect to the initial review.

33



--------------------------------------------------------------------------------



 



               vi. The first follow-up review and report shall be completed by
one year after the initial review. The second follow-up review and report shall
be completed by one year after the completion of the first follow-up review.
               vii. The Monitor may extend the time period for submission of the
follow-up reports with prior written approval of the Department.
     8. In undertaking the assessments and reviews described above, the Monitor
shall formulate conclusions based on, among other things: (a) inspection of
relevant documents, including all the policies and procedures relating to the
anti-corruption compliance program of WGI and WII; (b) onsite observation of the
systems and procedures of WGI and WII, including their internal controls and
record-keeping and internal audit procedures; (c) meetings with, and interviews
of, relevant employees, officers, directors and other persons at mutually
convenient times and places; and (d) analyses, studies and testing of the
anti-corruption compliance program of WGI and WII.
     9. Should the Monitor, during the course of his or her engagement, discover
credible evidence that questionable or corrupt payments or questionable or
corrupt transfers of property or interests may have been offered, promised, paid
or authorized by any WGI and WII entity or person, or any entity or person
working directly or indirectly for WGI and WII, or that related false books and
records have been maintained, the Monitor shall promptly report such conduct to
WGI’s General

34



--------------------------------------------------------------------------------



 



Counsel, to its Audit Committee, and to its outside counsel for further
investigation, unless the Monitor believes, in the exercise of his or her
discretion, that such disclosure should be made directly to the Department. If
the Monitor refers the matter only to WGI’s General Counsel, its Audit
Committee, and its outside counsel, WGI and WII shall promptly report the same
to the Department and contemporaneously notify the Monitor that such report has
been made. If WGI and WII fail to make disclosure to the Department within ten
(10) calendar days of the Monitor’s report of such conduct to WGI and WII, the
Monitor shall independently disclose his or her findings to the Department at
the address listed in paragraph 7e(ii) above. Further, in the event that WGI and
WII, or any entity or person working directly or indirectly for WGI and WII,
refuse to provide information necessary for the performance of the Monitor’s
responsibilities, the Monitor shall disclose that fact to the Department. WGI
and WII shall not take any action to retaliate against the Monitor for any such
disclosures or for any other reason. The Monitor may, at his or her discretion,
report other criminal or regulatory violations discovered in the course of
performing his or her duties, in the same manner as described above.

35